                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 MISGANU T. ANSA,

            Plaintiff,

            v.                                               Case No. 18-2426-CM-TJJ

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY,

            Defendant.


                                   MEMORANDUM AND ORDER

       On October 30, 2018, United States Magistrate Judge Teresa J. James entered a Report and

Recommendation (Doc. 17), recommending that this court deny plaintiff Misganu T. Ansa’s Motion to

Remand to State Court (Doc. 8). Plaintiff had until November 13, 2018 to file written objections to the

Report and Recommendation pursuant to Rule 72(b)(2) of the Federal Rules of Civil Procedure and 28

U.S.C. § 636(b)(1). Plaintiff did not file any objections. Generally, a failure to timely object to a Report

and Recommendation precludes any appellate review of the disposition of the case or motion. Morales-

Fernandez v. INS, 418 F.3d 1116, 1119 (10th Cir. 2005) (“This court has adopted a firm waiver rule

under which a party who fails to make a timely objection to the magistrate judge’s findings and

recommendations waives appellate review of both factual and legal questions.”).

       The court has reviewed the Report and Recommendation of Judge James and fully agrees with

the analysis. Because plaintiff failed to timely object, and further because the court agrees with Judge

James’s recommendation, the court finds that plaintiff’s motion to remand should be denied.

       IT IS THEREFORE ORDERED that the court adopts in full the Report and Recommendation

of Judge James (Doc. 17). Plaintiff’s Motion to Remand to State Court (Doc. 8) is denied.




                                                    -1-
Dated January 25, 2019, at Kansas City, Kansas.


                                           s/ Carlos Murguia
                                           CARLOS MURGUIA
                                           United States District Judge




                                         -2-
